        Case 5:18-cv-06720-LHK Document 24 Filed 01/04/19 Page 1 of 9




 1 GLANCY PRONGAY & MURRAY LLP
   LIONEL Z. GLANCY (#134180)
 2 ROBERT V. PRONGAY (#270796)
   LESLEY F. PORTNOY (#304851)
 3
   CHARLES H. LINEHAN (#307439 )
 4 1925 Century Park East, Suite 2100
   Los Angeles, CA 90067
 5 Telephone: (310) 201-9150
   Facsimile: (310) 201-9160
 6 Email: lportnoy@glancylaw.com

 7
     Proposed Counsel for Movant and Proposed Counsel for the Class
 8
                                  UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10

11    XIAOJIAO LU, Individually and On Behalf       Case No.: 5:18-cv-06720-LHK
      of All Others Similarly Situated,
12                                                  NOTICE OF MOTION AND MOTION OF
                   Plaintiff,                       LAUREN A. WINDHORST FOR
13                                                  CONSOLIDATION OF THE RELATED
                   v.                               ACTIONS, APPOINTMENT AS LEAD
14                                                  PLAINTIFF AND APPROVAL OF
15    ALIGN TECHNOLOGY, INC., JOSEPH                COUNSEL; MEMORANDUM OF POINTS
      M. HOGAN, JOHN F. MORICI, and                 AND AUTHORITIES IN SUPPORT
16    RAPHAEL S. PASCAUD,                           THEREOF

17                 Defendants.
18    ___________________________________
19    DAVID INFUSO, Individually and On             Case No.: 5:18-cv-06720-LHK
      Behalf of All Others Similarly Situated,
20                                                  CLASS ACTION
                   Plaintiff,                       JUDGE: Hon. Lucy H. Koh
21                                                  Hearing Date: March 28, 2019
                   v.                               Time: 1:30 p.m.
22
                                                    Ctrm: 8
23    ALIGN TECHNOLOGY, INC., JOSEPH
      M. HOGAN, and JOHN F. MORICI,
24
                   Defendants.
25

26

27

28
       __________________________________________________________________________________________
      NOT. OF MTN. AND MTN. OF LAUREN A. WINDHORST CONSOLIDATING RELATED ACTIONS, APPT.
           AS LEAD PLAINTIFF & APPROVAL OF COUNSEL; MEMO OF P&A IN SUPPORT THEREOF
        Case 5:18-cv-06720-LHK Document 24 Filed 01/04/19 Page 2 of 9




 1          PLEASE TAKE NOTICE that on March 28, 2019 at 1:30 p.m. before the Honorable Lucy

 2 H. Koh in Courtroom 8, 450 Golden Gate Avenue, San Francisco, California 94102, Lauren A.

 3 Windhorst (“Movant”) by and through her counsel, will and does move this Court for an order

 4 granting the Motion: (a) consolidating the above captioned actions; (b) appointing Movant as lead

 5 plaintiff; and (c) approving Movant’s selection of Glancy Prongay & Murray LLP as Lead

 6 Counsel for the class.

 7          This Motion is brought pursuant to Section 21D(a)(3)(B) of the Securities Exchange Act of

 8 1934 (“Exchange Act”), 15 U.S.C. § 78u-4(a)(3)(B) and Federal Rule of Civil Procedure 42(a), on

 9 the grounds (1) that consolidation of the above captioned actions are appropriate and necessary;

10 (2) that Movant should be appointed Lead Plaintiff for the class of securities purchasers of Align

11 Techonology, Inc., (“Align Tech” or the “Company”) as Movant has timely made this Motion, has

12 the largest financial interest and otherwise satisfies the pertinent requirements of Federal Rule of

13 Civil Procedure 23; and (3) that Movant’s selection of Glancy Prongay & Murray LLP as Lead

14 Counsel should be approved as the firm is well qualified and has extensive experience in cases of

15 this type.

16          In support of this Motion, Movant files herewith a memorandum of points and authorities,

17 the Declaration of Lesley F. Portnoy, and a proposed order.

18                       MEMORANDUM OF POINTS AND AUTHORITIES
19          Movant respectfully submits this memorandum in support of his motion for an Order,

20 pursuant to Section 21D of the Securities Exchange Act of 1934 (the “Exchange Act”), as

21 amended by the Private Securities Litigation Reform Act of 1995 (the “PSLRA”):

22          (1)    consolidating the above captioned actions is proper where, as here, the actions

23 involve common questions of law and fact such that consolidation would prevent unnecessary cost

24 or delay in adjudication;

25          (2)    appointing Movant as Lead Plaintiff for all persons other than defendants who

26 purchased the securities of Align Tech between April 24, 2018 through October 24, 2018,

27 inclusive (the “Class Period”), seeking to recover damages caused by Defendants’ violations of the

28 federal securities laws (the “Class”); and
        ___________________________________________________________________________________________
      NOT. OF MTN. AND MTN. OF LAUREN A. WINDHORST CONSOLIDATING RELATED ACTIONS, APPT. AS
               LEAD PLAINTIFF & APPROVAL OF COUNSEL; MEMO OF P&A IN SUPPORT THEREOF
                                                     1
         Case 5:18-cv-06720-LHK Document 24 Filed 01/04/19 Page 3 of 9




 1          (3)     appointing Glancy Prongay & Murray LLP as Lead Counsel for Movant and the

 2 Class.

 3 I.       CLAIMS ASSERTED
 4          This action, Lu v. Align Technology, Inc., et al., Case. No. 5:18-cv-06720-LHK (N.D.Cal.)

 5 was commenced on November 5, 2018 against Defendants for claims under Sections 10(b) and

 6 20(a) of the Exchange Act, and Rule 10b-5 promulgated thereunder. That same day, counsel for

 7 Plaintiff issued a PSLRA early notice advising potential class members of, among other things, the

 8 claims alleged in the action and the 60 day deadline for class members to move to be appointed as

 9 lead plaintiff. A copy of the early notice is attached as Exhibit A to the Declaration of Lesley F.

10 Portnoy filed herewith (“Portnoy Decl.” or “Portnoy Declaration”). A related action titled Infuso v.

11 Align Technology, Inc., et al., Case. No. 5:18-cv-07469-LHK (N.D.Cal.) was filed on November

12 12, 2018 in this Court against the same Defendants asserting the same facts and claims as the

13 instant action. (Lu and Infuso hereinafter the “Related Actions.”)

14          Align Tech is a medical device company that purports to design, manufacture, and market

15 products for the treatment of malocclusion or the misalignment of teeth. Invisalign is the

16 proprietary name for the Company’s clear aligners.

17          The complaints filed in this action allege that throughout the Class Period defendants

18 misled investors by failing to disclose material adverse facts about the Company’s business,

19 operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that the

20 Company would offer higher discounts to promote Invisalign; (2) that the promotions would

21 materially impact revenue; and (3) that, as a result of the foregoing, Defendants’ positive

22 statements about the Company’s business, operations, and prospects were materially false and/or

23 misleading and/or lacked a reasonable basis.

24 II.      ARGUMENT
25                 A.      THE RELATED ACTIONS SHOULD BE CONSOLIDATED

26          Consolidation of the Related Actions is proper where, as here, the actions involve common
27 questions of law and fact such that consolidation would prevent unnecessary cost or delay in

28 adjudication. When actions involving a common question of law or fact are pending before the
       ___________________________________________________________________________________________
      NOT. OF MTN. AND MTN. OF LAUREN A. WINDHORST CONSOLIDATING RELATED ACTIONS, APPT. AS
               LEAD PLAINTIFF & APPROVAL OF COUNSEL; MEMO OF P&A IN SUPPORT THEREOF
                                                2
        Case 5:18-cv-06720-LHK Document 24 Filed 01/04/19 Page 4 of 9




 1 court, it may order a joint hearing or trial of any or all of the matters at issue in the actions; it may

 2 order all the actions consolidated; and it may make such orders concerning proceedings therein as

 3 may tend to avoid unnecessary costs or delay. Fed. R. Civ. P. 42(a); see also Richardson v. TVIA,

 4 2007 WL 112344, at *2 (N.D. Cal. Apr. 16, 2007).

 5          The PSLRA contemplates consolidation where “more than one action on behalf of a class

 6 asserting substantially the same claim or claims arising under this chapter has been filed.” 15

 7 U.S.C. 78u-4(a)(3)(A)(ii). As such, the PSLRA does not displace the traditional legal standards

 8 for consolidation under Fed. R. Civ. P. 42(a).

 9          Each of the Related Actions has been filed in this District alleging similar factual and legal

10 grounds to support allegations of violations of Sections 10(b) and 20(a) of the Exchange Act by

11 the Defendants arising from the public dissemination of false and misleading information to

12 investors. Accordingly, the above-captioned cases should be consolidated pursuant to Fed. R. Civ.

13 P. 42(a) for all purposes.

14                  B.       MOVANT SHOULD BE APPOINTED LEAD PLAINTIFF
15          The PSLRA sets forth procedures for the selection of a Lead Plaintiff in class actions

16 brought under the Exchange Act. 15 U.S.C. § 78u-4(a)(3)(B). The PSLRA directs courts to

17 consider any motion to serve as Lead Plaintiff filed by class members in response to a published

18 notice of class action by the later of (i) 90 days after the date of publication, or (ii) as soon as

19 practicable after the Court decides any pending motion to consolidate.               15 U.S.C. § 78u-

20 4(a)(3)(B)(i) and (ii).

21          The PSLRA provides a “rebuttable presumption” that the most “adequate plaintiff” to

22 serve as Lead Plaintiff is the “person or group of persons” that:

23          (aa) has either filed the complaint or made a motion in response to a notice . . .;

24          (bb) in the determination of the Court, has the largest financial interest in the relief sought

25 by the class; and

26          (cc) otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil

27 Procedure.

28          15 U.S.C. § 78u-4(a)(3)(B)(iii)(I); In re Cavanaugh, 306 F.3d 726, 729-30 (9th Cir. 2002).
        ___________________________________________________________________________________________
      NOT. OF MTN. AND MTN. OF LAUREN A. WINDHORST CONSOLIDATING RELATED ACTIONS, APPT. AS
               LEAD PLAINTIFF & APPROVAL OF COUNSEL; MEMO OF P&A IN SUPPORT THEREOF
                                                     3
         Case 5:18-cv-06720-LHK Document 24 Filed 01/04/19 Page 5 of 9




 1           As set forth below, Movant satisfies the above criteria, has the largest financial interest of

 2 any movant in this litigation, and is therefore the most adequate plaintiff and should be appointed

 3 as Lead Plaintiff.

 4                           1.       Movant Is Willing to Serve as Class Representative
 5           Movant has timely filed the instant motion in response to a PSLRA early notice, and has

 6 filed herewith a PSLRA certification attesting to his willingness to serve as representative of the

 7 class and is willing to provide testimony at deposition and trial, if necessary. See Portnoy Decl.,

 8 Ex. B. Accordingly, Movant satisfies the first requirement to serve as Lead Plaintiff for the class.

 9                           2.       Movant Has the Largest Financial Interest in the Action
10           The PSLRA requires a court to adopt a rebuttable presumption that “the most adequate

11 plaintiff . . . is the person or group . . . that . . . has the largest financial interest in the relief sought

12 by the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii); Cavanaugh, 306 F.3d at 730. While the PSLRA

13 does not specify precisely how to calculate the “largest financial interest,” the movant’s

14 approximate losses in the subject securities is the best measure. Richardson v. TVIA, Inc., 2007

15 WL 1129344 at * 4 (N.D. Cal. Apr. 16, 2007) (citing cases).

16           Movant suffered a substantial financial loss of approximately $384,733.27 in connection

17 with her purchases of Align Tech stock. See Portnoy Decl., Ex. C (Movant’s Loss Chart). Movant

18 is not aware of any other qualified movant that has suffered greater losses in Align Tech securities

19 during the Class Period. Accordingly, Movant satisfies the largest financial interest requirement to

20 be appointed as Lead Plaintiff for the class.

21                           3.       Movant Satisfies the Requirements of Rule 23 of the
22                                    Federal Rules of Civil Procedure
23           The PSLRA further provides that, in addition to possessing the largest financial interest in

24 the outcome of the litigation, the Lead Plaintiff must “otherwise satisfy the requirements of Rule

25 23 of the Federal Rules of Civil Procedure.” 15 U.S.C. §78u-4(a)(3)(B)(iii)(I)(cc). Federal Rule

26 of Civil Procedure Rule 23(a) provides that a party may serve as a class representative if the

27 following four requirements are satisfied:

28
        ___________________________________________________________________________________________
      NOT. OF MTN. AND MTN. OF LAUREN A. WINDHORST CONSOLIDATING RELATED ACTIONS, APPT. AS
               LEAD PLAINTIFF & APPROVAL OF COUNSEL; MEMO OF P&A IN SUPPORT THEREOF
                                                     4
         Case 5:18-cv-06720-LHK Document 24 Filed 01/04/19 Page 6 of 9




 1                  (1) the class is so numerous that joinder of all members is
                    impracticable, (2) there are questions of law or fact common to the
 2                  class, (3) the claims or defenses of the representative parties are
                    typical of the claims or defenses of the class, and (4) the
 3
                    representative parties will fairly and adequately protect the
 4                  interests of the class.

 5           Fed. R. Civ. P. 23(a).

 6           In making its determination that a movant satisfies the requirements of Rule 23, the Court

 7 need not raise its inquiry to the level required in ruling on a motion for class certification – a

 8 prima facie showing that Movants satisfy the requirements of Rule 23 is sufficient. Cavanaugh,

 9 306 F.3d at 730-31. At the lead plaintiff stage, “[t]he typicality and adequacy requirements of

10 Rule 23 are the main focus” and “[e]xamination of the remaining requirements [of Rule 23] are

11 deferred until the lead plaintiff moves for class certification.” Richardson, 2007 WL 1129344, at

12 *4 (citing Cavanaugh, 306 F.3d at 730).

13           Movant fulfills all of the pertinent requirements of Rule 23. Movant shares substantially

14 similar questions of law and fact with the members of the class, and Movant’s claims are typical

15 of the members of the class. Movant and all members of the class allege that Defendants violated

16 the Exchange Act by publicly disseminating false and misleading statements about Align Tech and

17 its business. Movant, as did all of the members of the class, purchased Align Tech securities at

18 prices artificially inflated due to Defendants’ misrepresentations and omissions, and was damaged

19 thereby. These shared claims also satisfy the requirement that the claims of the representative

20 parties be typical of the claims of the class.

21           Thus, the close alignment of interests between Movant and other class members, and

22 Movant’s desire to prosecute this action on behalf of the class, provides ample reason to appoint

23 Movant as Lead Plaintiff.

24                          4.        Movant Will Fairly and Adequately Represent the Interests of
                                      the Class and is Not Subject to Unique Defenses
25
             The presumption in favor of appointing Movant as Lead Plaintiff may be rebutted only
26
     upon proof “by a purported member of the plaintiffs’ class” that the presumptively most adequate
27
     plaintiff:
28
        ___________________________________________________________________________________________
      NOT. OF MTN. AND MTN. OF LAUREN A. WINDHORST CONSOLIDATING RELATED ACTIONS, APPT. AS
               LEAD PLAINTIFF & APPROVAL OF COUNSEL; MEMO OF P&A IN SUPPORT THEREOF
                                                     5
          Case 5:18-cv-06720-LHK Document 24 Filed 01/04/19 Page 7 of 9




 1                 (aa) will not fairly and adequately protect the interest of the class; or

 2                 (bb) is subject to unique defenses that render such plaintiff incapable of adequately

 3                      representing the class.

 4          15 U.S.C. § 78u-4(a)(3)(B)(iii)(II).

 5          Movant’s ability and desire to fairly and adequately represent the class has been discussed

 6 in Section C, above. Movant is not aware of any unique defenses that Defendants could raise

 7 against him that would render Movant inadequate to represent the Class. Accordingly, the Court

 8 should appoint Movant as Lead Plaintiff for the Class.

 9 III.     MOVANT’S SELECTION OF COUNSEL SHOULD BE APPROVED
10          The PSLRA vests authority in the Lead Plaintiff to select and retain lead counsel, subject

11 to the approval of the Court. 15 U.S.C. § 78u-4(a)(3)(B)(v). The Court should only interfere with

12 the Lead Plaintiff’s selection when necessary “to protect the interests of the class.” 15 U.S.C. §

13 78u-4(a)(3)(B)(iii)(II)(aa).

14          Movant has selected Glancy Prongay & Murray LLP as Lead Counsel. The firm is

15 experienced in the area of securities litigation and class actions, having been appointed as lead

16 counsel in securities class actions in this District and in numerous courts throughout the nation.

17 The firm has prosecuted securities fraud class actions and other complex litigation and has

18 obtained substantial recoveries on behalf of investors. The resume of Glancy Prongay & Murray

19 LLP is attached as Exhibit D to the Portnoy Declaration.

20          As a result of the firm’s experience in litigation involving issues similar to those raised in

21 this action, Movant’s counsel has the skill and knowledge that will enable the firm to prosecute

22 this action effectively and expeditiously. Thus, the Court may be assured that by approving

23 Movant’s selection of counsel, the members of the class will receive the best legal representation

24 available.

25 IV.      CONCLUSION
26          For the foregoing reasons, Movant respectfully requests that the Court issue an Order: (1)

27 consolidating the above captioned actions; (2) appointing Movant as Lead Plaintiff of the class;

28 (3) approving Glancy Prongay & Murray LLP as Lead Counsel; and (4) granting such other relief
        ___________________________________________________________________________________________
      NOT. OF MTN. AND MTN. OF LAUREN A. WINDHORST CONSOLIDATING RELATED ACTIONS, APPT. AS
               LEAD PLAINTIFF & APPROVAL OF COUNSEL; MEMO OF P&A IN SUPPORT THEREOF
                                                     6
       Case 5:18-cv-06720-LHK Document 24 Filed 01/04/19 Page 8 of 9




 1 as the Court may deem to be just and proper.

 2

 3 Dated: January 4, 2019                         GLANCY PRONGAY & MURRAY LLP

 4
                                                  By: s/ Lesley F. Portnoy
 5
                                                  Lionel Z. Glancy
 6                                                Robert V. Prongay
                                                  Lesley F. Portnoy
 7                                                Charles H. Linehan
                                                  1925 Century Park East, Suite 2100
 8                                                Los Angeles, CA 90067
                                                  Telephone: (310) 201-9150
 9
                                                  Facsimile: (310) 201-9160
10
                                                  Counsel for Movant and Proposed Counsel for Class
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       ___________________________________________________________________________________________
     NOT. OF MTN. AND MTN. OF LAUREN A. WINDHORST CONSOLIDATING RELATED ACTIONS, APPT. AS
              LEAD PLAINTIFF & APPROVAL OF COUNSEL; MEMO OF P&A IN SUPPORT THEREOF
                                                    7
        Case 5:18-cv-06720-LHK Document 24 Filed 01/04/19 Page 9 of 9




 1                       PROOF OF SERVICE BY ELECTRONIC POSTING
 2          I, the undersigned say:

 3          I am not a party to the above case, and am over eighteen years old. On January 4, 2019, I

 4 served true and correct copies of the foregoing document, by posting the document electronically

 5 to the ECF website of the United States District Court for the Northern District of California, for

 6 receipt electronically by the parties listed on the Court’s Service List.

 7          I affirm under penalty of perjury under the laws of the United States of America that the

 8 foregoing is true and correct. Executed on January 4, 2019, at Los Angeles, California.

 9
                                                          s/ Lesley F. Portnoy
10                                                        Lesley F. Portnoy
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

         ___________________________________________________________________________________________
